DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 2-28 are pending.
3.	Claims 2, 9, 10, 14, 21, 22 and 26-28 are amended.
4.	This office action is in response to the Applicant’s communication filed 12/01/2022 in response to PTO Office Action mailed 09/01/2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground (s) of rejection in which the Examiner has cited previously presented prior art, Gau et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US Pub. No. 2019/0258251 hereinafter “Ditty”) in view of Gau et al. (US Pub. No. 2012/0136501 A1 hereinafter “Gau” – IDS Submission).
Referring to claim 2, Ditty discloses aa apparatus (Ditty – Fig. 4 shows a vehicle 50.) comprising: 
a plurality of regions, wherein each of the plurality of regions includes one or more components of a vehicle  (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks like pedestrian detection, sign detection, distance estimation, lane detection, collision avoidance, current occupancy grids, predicted occupancy grid, and steering control of the vehicle using communication through PCIe links and the NVSwitch.); 
a plurality of region controllers, wherein each of the plurality of regions includes one of the plurality of region controllers, wherein each of the plurality of regions is coupled to other regions of the plurality of regions via a single region controller from the plurality of region controllers (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks of the vehicle using communication through PCIe links and the NVSwitch.); and 
communication logic circuitry to communicatively couple the plurality of region controllers via a plurality of communication interfaces (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links.), 
wherein at least two of the plurality of region controllers are capable to communicate (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links.), wherein the one or more components of the vehicle are capable to communicate via a Controller Area Network (CAN) Bus (Ditty – par. [0154] discloses a car (50) preferably also has side RADAR sensors and data from the RADAR sensors are provided via the CAN bus.).
Ditty fails to explicitly disclose wherein at least two of the plurality of region controllers are capable to communicate only indirectly via a management module.
Gau discloses at least two of the plurality of region controllers are capable to communicate only indirectly via a management module (Gau – Figs. 1, 2 show a plurality of micro control units 105 capable of communicating indirectly via a chassis management board 113 with the use of a switch 107.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gau’s teachings with Ditty’s teachings for the benefit of providing a novel computer system capable of simplifying a connection manner of multiple motherboards of a server, avoiding an excessive complexity of a circuit and saving the manpower for wiring (Gau – par. [0007]).

Referring to claim 3, Ditty and Gau disclose the apparatus of claim 2, further comprising a master controller, coupled to the plurality of region controllers, to manage operations of the one or more components of the vehicle (Ditty – par. [0281] discloses a MCU 803 operates as a master controller that can switch the display between the two Advanced SoCs and controller the camera power.).

Referring to claim 4, Ditty and Gau disclose the apparatus of claim 2, wherein the plurality of communication interfaces comprise a plurality of point-to-point interconnects (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links. NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s.).

Referring to claim 5, Ditty and Gau disclose the apparatus of claim 4, wherein the point-to-point interconnect comprises an Ethernet interconnect, a Universal Asynchronous Receiver-Transmitter (UART) interface, a Universal Serial Bus (USB), or an Interface to Communicate (I2C) interconnect (Ditty – par. [0303] discloses communication amongst devices using an Ethernet link. Par. [0305] discloses vehicle interfaces 2028 could be UART.).

Referring to claim 6, Ditty and Gau disclose the apparatus of claim 2, wherein the communication logic circuitry is to provide a communication channel with the one or more components of the vehicle in each of the plurality of regions via a corresponding region controller from the plurality of region controllers (Ditty – par. [0310-0312] discloses eight Advanced SoCs each have networks trained and focused on specific tasks of the vehicle using communication through PCIe links and the NVSwitch.).

Referring to claim 7, Ditty and Gau disclose the apparatus of claim 2, wherein the one or more vehicle components comprise one or more of: a camera, a Light Detection And Ranging (LIDAR) sensor, a radar, an Inertial Measurement Unit (IMU), or an ultrasonic device (Ditty – par. [0315] discloses the system may include one or more LIDAR sensors, (300), as well as a plurality of other sensors, (400), including RADAR, Cameras, Ultrasonic, and other sensors.).

Referring to claim 8, Ditty and Gau disclose the apparatus of claim 2, wherein the plurality of communication interfaces are to provide faster data communication than the CAN Bus (Ditty – par. [0310] discloses a NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Links. NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s.).

Referring to claim 9, Ditty discloses the apparatus of claim 2, wherein each of the plurality of region controllers is coupled to a Chassis Management Module (CMM), wherein the management module comprises the CMM is to: control power consumption of the one or more components of the vehicle; monitor power consumption of the one or more components of the vehicle; or monitor temperature values for the one or more components of the vehicle (Gau – Figs. 1, 2 show a plurality of micro control units 105 capable of communicating indirectly via a chassis management board 113 with the use of a switch 107. Par. [0021-0022] disclose the chassis management board 113 monitoring and controlling power and temperature in the system.).

Referring to claim 10, Ditty and Gau disclose the apparatus of claim 2, wherein the communication logic circuitry comprises a Peripheral Component Interconnect express (PCIe) switch, coupled to each of the plurality of region controllers, to facilitate communication between the plurality of regions and one or more PCIe connectors (Ditty – Fig. 22 & par. [0309-0310, 0312] discloses a NVSwitch 1001 configuration using PCIe links coupled dGPUs 802.).

Referring to claim 11, Ditty and Gau disclose the apparatus of claim 10, wherein the one or more PCIe connectors are coupled to one or more of: a Field-Programmable Gate Array (FPGA), a Graphics Processor Unit (GPU), a hardware accelerator or Application Specific Integrated Circuit (ASIC) device, or a processor (Ditty – Fig. 22 & par. [0309-0310, 0312] discloses PCIe links coupled to SoCs 100.).

Referring to claim 12, Ditty and Gau disclose the apparatus of claim 2, wherein an Internet of Things (IoT) device or the vehicle comprises a System On Chip (SOC) device, wherein the SOC device comprises one or more of: the plurality of region controllers, the communication logic circuitry, and memory (Ditty – par. [0292-0306] discloses the vehicle having a SoC 2002 comprising of controllers, communication interfaces 2028 and bus 2032, and a memory system 2004.).

Referring to claim 13, Ditty and Gau disclose the apparatus of claim 2, wherein the plurality of communication interfaces comprise at least one Ethernet interface (Ditty – par. [0303] discloses communication amongst devices using an Ethernet link.).

Referring to claims 14 and 26, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 27, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 5 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 20 and 28, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 21, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 22, note the rejection of claim 10 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 23, note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 24, note the rejection of claim 12 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 25, note the rejection of claim 13 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
8.	Claims 2-28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181